Citation Nr: 0520306	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-30 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor

INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952 and from September 1962 to October 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On July 19, 2005, a videoconference hearing was held before 
Michael A. Herman, who is the Acting Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.  At that hearing, the 
Board granted the veteran's motion to advance this case on 
the docket due to the veteran's advanced age.  38 C.F.R. 
§ 20.900(c)(2004).


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  By a rating action dated in June 2001, the RO determined 
that service connection for left ear hearing loss and right 
ear hearing loss was not warranted because evidence of record 
failed to establish that hearing loss was diagnosed in 
service or within one year of service discharge or was the 
result of an inservice event or experience; the veteran did 
not appeal this decision within one year of being notified.

3.  The evidence of record received since the June 2001 
rating action does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The June 2001 rating decision that denied service 
connection for left ear hearing loss and right ear hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2000 & 2004).

2.  Since the June 2001 rating decision, new and material 
evidence has not been received to reopen the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claim was received on December 6, 2002.  In a 
December 10, 2002 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Thereafter, in a February 2003 rating 
decision, the veteran's claim was denied.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on December 10, 
2002, complied with these requirements.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the veteran's bilateral hearing loss) records 
exist that have not been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board finds 
that obtaining a medical opinion is not warranted in this 
case.  The Board notes that the VCAA explicitly provides 
that, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A(f) (West 2002).  Because there is no 
basis to reopen this claim, the Board finds there is no 
obligation to obtain a VA medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).  In view of the narrow questions 
of law and fact on which this issue turns, the Board 
concludes that there is no reasonable possibility that any 
further development could substantiate the claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The RO has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2004).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Service connection for left ear hearing loss and right ear 
hearing loss was denied in June 2001.  Notice of the decision 
was mailed to the veteran on June 22, 2001.  The veteran did 
not appeal the decision.  The June 2001 rating decision 
therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2000 & 2004).

In June 2001, the evidence of record included the veteran's 
service medical records, VA medical records dated from April 
2000 to February 2001, and a June 7, 2001 letter from a VA 
audiologist.  The veteran's service medical records showed no 
evidence of hearing loss.  VA medical records included a 
history by the veteran of deafness in his left ear since an 
explosion in 1971, many years after the veteran's military 
service.  The RO denied the veteran's claims for service 
connection in June 2001 on the basis that the veteran's 
hearing loss disabilities did not occur during service and 
were not caused by an event or experience in service.


In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the last final decision.  
The evidence received after the last final decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence received by VA after the June 2001 rating 
decision includes VA medical records dated from April 2000 to 
February 2004 and personal statements from the veteran 
including his testimony at the July 2005 hearing.  The 
personal statements provided by the veteran are essentially 
duplicative of those contained in his prior medical history 
considered by the RO in June 2001.  They merely continue the 
veteran's argument that he suffers from bilateral hearing 
loss as a result of exposure to noise during his active 
military service.  Further, even if the statements were 
construed as "new," the Board notes that lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu, 2 Vet. App. at 494.

Similarly, records regarding VA treatment of the veteran from 
April 2000 to February 2001 for bilateral hearing loss are 
essentially duplicates of earlier records and are not 
considered "new and material evidence" because they were 
already of record when the June 2001 rating decision was 
rendered.  Evidence previously considered by the RO in June 
2001 is not "new" evidence.

Some of the VA medical records pertain to disabilities other 
than the veteran's bilateral hearing loss.  Evidence 
pertaining to disabilities other than the veteran's bilateral 
hearing loss is not considered "new and material evidence" 
because it does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
bilateral hearing loss.

To the extent that the post-service VA medical records show 
that the veteran has continued to receive treatment for his 
current bilateral hearing loss, the Board concludes that the 
records, although "new" in that they have not been 
previously submitted, are not material evidence because they 
do not, by themselves or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for bilateral 
hearing loss.  None of the new records contains a medical 
opinion relating the veteran's current disability to his 
military service.

Finally, in support of his claim, the veteran has repeatedly 
referred to the June 7, 2001 letter from a VA audiologist; 
however, the veteran submitted that letter to the RO before 
the June 2001 rating decision was issued.  The June 2001 
rating decision documents that the RO considered the June 7, 
2001 letter but found that the weight of the evidence was 
against the veteran's claim.  The June 7, 2001 letter is not 
"new" evidence because it was previously considered by the 
RO in June 2001.

The evidence received since the June 2001 RO decision is 
therefore cumulative of evidence considered in that decision 
or is plainly immaterial.  The veteran has not submitted any 
competent medical evidence demonstrating that his bilateral 
hearing loss was incurred during or caused by his military 
service or incurred within any applicable presumptive period 
thereafter.  The veteran's attempt to reopen his claim for 
entitlement to service connection for bilateral hearing loss 
must fail.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, and the claim is not reopened.



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


